DETAILED ACTION
1.	This communication is in response to the Application filed on 8/5/2019. Claims 1-15 are pending and have been examined.
Claim Rejections - 35 USC § 103
2.	Claims 1-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto, et al. (US 20060078862; hereinafter GOTO) in view of Kandekar, et al. (US 20120078612; hereinafter KANDEKAR).
As per claim 1, GOTO (Title: Answer support system, answer support apparatus, and answer support program) discloses “A sentence extraction system (GOTO, Abstract, An answer support system includes an extracting unit to extract sentences) comprising at least one processor configured to:  
5specify at least one candidate sentence based on a predetermined extraction condition, the candidate sentence being a candidate for a sentence to be extracted from among a plurality of sentences (GOTO, Abstract, In response to a new question, plural sets of sentences <read on a plurality of sentences> of question, asking back, reply, and answer stored in the past are searched for a set similar to <read on ‘a predetermined extraction condition’ which can be broadly interpreted> a sentence of the new question); 
specify at least one linked sentence that has a link to the 10at least one candidate sentence (GOTO, Abstract, a search result is presented in a manner that the sentences of question, asking back, reply, and answer are associated with the set similar to <read on ‘linked’ which can be broadly interpreted – see quotation from Specification below> the sentence of the new question); and 
[ determine whether to extract the at least one linked sentence, based on whether to extract the at least one candidate sentence ] (GOTO, [0008], The similarity between the past question sentence and the new question sentence is calculated based on the frequency of keyword appearing common to both the question sentences .. making search and classification based on the similarity between question sentences <where ‘search and classification’ read on determining whether to extract a certain sentence>).”  
GOTO does not expressly disclose “determine whether to extract the at least one linked sentence, based on whether to extract the at least one candidate sentence ..” However, the limitation is taught by KANDEKAR (Title: Systems and methods for navigating electronic texts).
Note that ‘linked” sentences can be broadly interpreted based on various textual properties, e.g., from Specification: “For example, in connection with the vocabular link property, the linked sentence specifying unit 104 specifies a linked 15sentence, focusing on a common use of a word between sentences .. If there is a word commonly used in the respective subject-matter parts of two sentences, it is highly likely that these sentences are related to similar subjects. Hence, the result of extraction for one25 sentence is expected to depend on the result of extraction for the other.” 
In the same field of endeavor, KANDEKAR teaches ready mechanisms for text/sentence segmentation and similarity scoring between text subgroups. Based on the similarity scores, the determination on candidate sentences, linked sentences and if to extract any of them are simply system design choices: [Abstract] “determining text subgroups within an electronic text .. selecting a text seed within one of the text subgroups .. determining a similarity relationship between the text seed and one or more adjacent text subgroups .. associating the text seed with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KANDEKAR in the system taught by GOTO to enable a process of using similarity score for extracting candidate sentences and linked sentences.
As per claim 2 (dependent on claim 1), GOTO in view of KANDEKAR further discloses “wherein 15the at least one processor specifies the at least one linked sentence among at least one non-candidate sentence that is a sentence not fulfilling the extraction condition, and determines to extract the at least one linked sentence (KANDEKAR, [0048], determine a similarity score between a text seed <such as a query sentence> and sentences <where the similarity score, as a design parameter, can be used to determine which linked sentence is to be extracted, even if it is linked to a low-scoring or non-candidate sentence>).” 
As per claim 3 (dependent on claim 2), GOTO in view of KANDEKAR further discloses “20wherein the at least one processor: obtains a score based on the extraction condition for every candidate sentence, and specifies the at least one linked sentence that has a link 25to the at least one candidate sentence having a score that fulfills a predetermined selection criterion (KANDEKAR, [0048], determine a similarity score <read on an extraction condition> between a .”  
As per claim 4 (dependent on claim 3), GOTO in view of KANDEKAR further discloses “wherein the selection criterion is an order of the score, and the at least one processor sequentially selects a predetermined number of candidate sentences, beginning with a 5candidate sentence with a higher score, and specifies the at least one linked sentence for every candidate sentence selected (KANDEKAR, [0048], determine a similarity score between a text seed <such as an input query> and sentences (or other portions of the electronic text); GOTO, [0075], After the score of each thread is thus found, sets of question tq, asking back tb, reply tr, and answer ta are presented as the search result in the descending order of the scores <read on a ready mechanism for setting an order of the score for selecting/extracting any candidate and linked sentence>).”
As per claim 5 (dependent on claim 1), GOTO in view of KANDEKAR further discloses “wherein the at least one processor: 10obtains a score based on the extraction condition for every candidate sentence, and changes the at least one candidate sentence whose score fulfills a predetermined change criterion such that the at least one candidate sentence is not extracted (KANDEKAR, [0048], determine a similarity score between a text seed <such as an input query> and sentences (or other portions of the electronic text); GOTO, [0075], After the score of each thread is thus found, sets of question tq, asking back tb, reply tr, and answer ta are presented as the search result in the descending order of the scores <with the scores computed, any extraction condition and predetermined change criterion are system design choices>).”  
claim 6 (dependent on claim 5), GOTO in view of KANDEKAR further discloses “wherein the at least one processor: specifies at least one other candidate sentence that has a link to the at least one candidate sentence whose score fulfills 20the predetermined change criterion, as the at least one linked sentence, and determines not to extract the at least one linked sentence (KANDEKAR, [0048], determine a similarity score between a text seed <such as an input query> and sentences (or other portions of the electronic text <with the scores computed, whether to extract a candidate/linked sentence with high score or not, as the ‘predetermined change condition’, is a system design choice>).” 
As per claim 7 (dependent on claim 5), GOTO in view of KANDEKAR further discloses “wherein 25the change criterion is an order of the score, and the at least one processor sequentially selects a predetermined number of candidate sentences, beginning with a 50RT-0745 candidate sentence with a lower score, and changes the predetermined number of candidate sentences selected such that the predetermined number of candidate sentences selected are not extracted (KANDEKAR, [0048], determine a similarity score between a text seed <such as an input query> and sentences (or other portions of the electronic text); GOTO, [0075], After the score of each thread is thus found, sets of question tq, asking back tb, reply tr, and answer ta are presented as the search result in the descending order of the scores <with the scores computed, whether to extract a sentence with what score order is a system design choice>).”  
As per claim 8 (dependent on claim 6), GOTO in view of KANDEKAR further discloses “wherein the score of at least one non-candidate sentence that does not fulfill the extraction condition among the plurality of sentences is set to a predetermined value or is not calculated (KANDEKAR, [0048], determine a similarity score between a text seed <such as an input .”  
As per claim 9 (dependent on claim 6), GOTO in view of KANDEKAR further discloses “wherein the at least one processor restrains the at least one candidate sentence whose score fulfills a higher criterion than the change criterion from being determined as a sentence not to be extracted 15even though the at least one candidate sentence has a link to the at least one candidate sentence that fulfills the change criterion (KANDEKAR, Abstract, determining text subgroups within an electronic text .. associating the text seed with the one or more adjacent text subgroups based on the similarity relationship to create a text cluster; [0048], determine a similarity score between a text seed and sentences (or other portions of the electronic text <where with the ready mechanisms for text segmentation and sentence similarity scoring taught, all the score-setting for restraint, extraction and change are system design choices>).” 
As per claim 10 (dependent on claim 1), GOTO in view of KANDEKAR further discloses “wherein 20a document containing the plurality of sentences is divided into a plurality of parts, and the at least one processor specifies the at least one linked sentence for every part (KANDEKAR, Abstract, determining text subgroups <read on parts> within an electronic text .. selecting a text seed within one of the text subgroups .. determining a similarity relationship between the text seed and one or more adjacent text subgroups .. associating the text seed with the one or more adjacent text subgroups based on the similarity relationship to create a text cluster; [0048], determine a similarity score between a text seed and sentences (or other portions of the electronic text <read on linked sentences>).” 
25As per claim 11 (dependent on claim 1), GOTO in view of KANDEKAR further discloses “wherein the at least one processor specifies the at least one linked sentence, based on at least one of connection property, 51RT-0745referential property, and vocabular link property with respect to the at least one candidate sentence (GOTO, [0008], The similarity between the past question sentence and the new question sentence is calculated based on the frequency of keyword appearing common to both the question sentences <read on vocabulary link property which can be broadly interpreted> .. making search and classification based on the similarity between question sentences).”   
As per claim 12 (dependent on claim 1), GOTO in view of KANDEKAR further discloses “wherein 5the extraction condition indicates that at least one keyword among a plurality of keywords is contained, and the at least one processor specifies the at least one candidate sentence that contains the at least one keyword (GOTO, [0008], The similarity between the past question sentence and the new question sentence is calculated based on the frequency of keyword appearing common to both the question sentences .. making search and classification based on the similarity between question sentences).”   
Claims 14, 15 (similar in scope to claim 1) are rejected under the same rationale as applied above for claim 1.  

3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over GOTO in view of KANDEKAR, and further in view of Friedman, et al. (US 20040010458; hereinafter FRIEDMAN).
As per claim 13 (dependent on claim 1), GOTO in view of KANDEKAR further discloses “wherein each of the plurality of sentences is related to content of [ a financial settlement of a company ], and the extraction condition is a condition for extracting [ a performance factor sentence ] that describes a factor for 15performance (GOTO, Abstract, In response to a new question <read on a query or search request>, plural sets of sentences of question, asking back, reply, and answer .”
GOTO in view of KANDEKAR does not expressly disclose “a financial settlement of a company .. a performance factor sentence ..” However, the limitation is taught by FRIEDMAN (Title: Methods and systems for organizing information from multiple sources).
In the same field of endeavor, FRIEDMAN teaches: [Abstract] “One of the financial-service providers submits a query .. A response to the query is generated, including correlating financial-transaction data <read on ‘a performance factor sentence’ which can be broadly interpreted> from the distinct sources. The response is then transmitted to the financial-service provider submitting the query.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of FRIEDMAN in the system taught by GOTO and KANDEKAR for specific application to financial report/statement data extraction.
 				Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.


/FENG-TZER TZENG/	3/13/2021

Primary Examiner, Art Unit 2659